Citation Nr: 1443346	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to a rating in excess of 10 percent for neuropathy in the left lower extremity.

3. Entitlement to a rating in excess of 10 percent for neuropathy in the right lower extremity.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter is on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.     

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to accrued benefits (to include substitution) has been raised by a third party.  However, this third party has not yet been recognized by the RO as a surviving spouse, and adjudication of this issue would be premature at this point.  See 38 C.F.R. § 3.1000 (2013).  Therefore, this issue is referred to the RO for appropriate action.


FINDING OF FACT

According to the evidence of record, the Veteran died on July [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the evidence of record indicates that the Veteran died during the pendency of the appeal.  Specifically, the evidence includes a death certificate indicating that he died on July [redacted], 2014.  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).

ORDER

The appeal is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


